Exhibit 10.25

 

FTS INTERNATIONAL, INC.

 

2018 EQUITY AND INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This AGREEMENT (this “Agreement”) is made as of February 6, 2018 (the “Date of
Grant”), by and between FTS International, Inc., a Delaware corporation
(the “Company”), and [•] (the “Grantee”).

 

1.         Certain Definitions.  Capitalized terms used, but not otherwise
defined, in this Agreement will have the meanings given to such terms in the
Company’s 2018 Equity and Incentive Compensation Plan (the “Plan”).

2.         Grant of RSUs.  Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee [•]  Restricted Stock Units (the “RSUs”).  Each RSU shall
represent the right of the Grantee to receive one share of Common Stock subject
to and upon the terms and conditions of this Agreement.

3.         Restrictions on Transfer of RSUs.  Neither the RSUs evidenced hereby
nor any interest therein or in the shares of Common Stock underlying such RSUs
shall be transferable prior to payment to the Grantee pursuant to Section 7
hereof, other than as described in Section 15 of the Plan.

4.         Vesting of RSUs.  Subject to the terms and conditions of Sections 5
and 6 hereof, the RSUs covered by this Agreement shall become nonforfeitable and
payable to the Grantee pursuant to Section 7 hereof with respect to 25% of the
RSUs on the first anniversary of the Date of Grant, 25% of the RSUs on the
second anniversary of the Date of Grant, 25% of the RSUs on the third
anniversary of the Date of Grant, and 25% of the RSUs on the fourth anniversary
of the Date of Grant (each such date, a “Vesting Date”), if the Grantee remains
in the continuous employ of the Company or any Subsidiary as of each such
Vesting Date.

5.         Accelerated Vesting of RSUs.  Notwithstanding the provisions of
Section 4 hereof, the RSUs covered by this Agreement will become nonforfeitable
and payable to the Grantee pursuant to Section 7 hereof upon the occurrence of
any of the following events at a time when the RSUs have not been forfeited (to
the extent the RSUs have not previously become nonforfeitable) as set forth
below.

(a)        All of the RSUs shall become nonforfeitable and payable to the
Grantee pursuant to Section 7 hereof if the Grantee should die, become Disabled,
is terminated without Cause or the Grantee terminates employment for Good Reason
prior to the final Vesting Date while the Grantee is continuously employed by
the Company or any of its Subsidiaries.

(b)        In the event of a Change in Control that occurs prior to the final
Vesting Date, the RSUs shall become nonforfeitable and payable as follows:

 



1

--------------------------------------------------------------------------------

 



(i)        The RSUs will become nonforfeitable and payable to the Grantee
pursuant to Section 7 hereof, except to the extent that a Replacement Award is
provided to the Grantee to continue, replace or assume the RSUs covered by this
Agreement (the “Replaced Award”).

(ii)       If, after receiving a Replacement Award, the Grantee experiences a
termination of employment with the Company or a Subsidiary (or any of their
successors) (as applicable, the “Successor”) by reason of a termination by the
Successor without Cause or by the Grantee for Good Reason, in each case within a
period of two years after the Change in Control and during the remaining vesting
period for the Replacement Award, the Replacement Award shall become
nonforfeitable and payable with respect to the time-based restricted stock units
covered by such Replacement Award upon such termination.

(iii)      If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding RSUs that at the time of the Change
in Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be nonforfeitable at the
time of such Change in Control.

(c)        For purposes of this Agreement, the following definitions apply:

(i)         “Cause” shall mean (A) the willful and continued failure of Grantee
to perform his material job duties with the Company or one of its Subsidiaries
(other than any such failure resulting from becoming Disabled), after a written
demand for substantial performance is delivered to Grantee by the Company which
specifically identifies the manner in which the Company believes that Grantee
has not substantially performed Grantee’s duties and Grantee has had an
opportunity for 30 days to cure such failure after receipt of such written
demand; (B) engaging in an act of fraud, embezzlement, misappropriation or theft
which results in damage to the Company or any of its Subsidiaries; (C)
conviction of Grantee of, or Grantee pleading guilty or nolo contendere to, a
felony (other than a violation of a motor vehicle or moving violation law) or a
misdemeanor if such misdemeanor (1) materially damages the Company or any of its
Subsidiaries or (2) involves the commission of a criminal act against the
Company or any of its Subsidiaries; or (D) the breach by Grantee of any material
provision of, or inaccuracy in any material respect of any representation made
by Grantee in, the Company’s policies that is not cured within 30 days of
written notice from the Company setting forth with reasonable particularity such
breach or inaccuracy, provided that, if such breach or inaccuracy is not capable
of being cured within 30 days after receipt of such notice, Grantee shall not be
entitled to such cure period.

(ii)       “Change in Control” shall have the meaning set forth in Section 12 of
the Plan, except that a Change in Control shall not be deemed to have occurred





 

--------------------------------------------------------------------------------

 



 

if either (A) Temasek Holdings (Private) Limited and each of its Affiliates (but
not including any of its portfolio companies) or (B) Chesapeake Energy
Corporation and each of its controlled Affiliates become, or continue to be, the
beneficial owner of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities.

(iii)      “Disabled” shall have the meaning set forth under applicable state or
federal law, and no reasonable accommodation can be provided without undue
hardship to the Company.

(iv)       “Good Reason” shall mean, without the Grantee’s consent: (A) a
material reduction in Grantee’s base salary, other than pursuant to a reduction
applicable to all executives or employees of the Company generally; (B) a move
of Grantee’s primary place of work more than 50 miles from its current location;
or (C) a material diminution in Grantee’s normal duties and responsibilities,
including, but not limited to, the assignment without Grantee’s consent of any
diminished duties and responsibilities which are inconsistent with Grantee’s
positions, duties and responsibilities with the Company and its Subsidiaries on
the date of this Agreement, or a materially adverse change in Grantee’s
reporting responsibilities or titles as in effect on the date of this Agreement,
or any removal of Grantee from or any failure to re-elect Grantee to any of such
positions, except in connection with the termination of the Grantee’s employment
for Cause or upon death, the Grantee becoming Disabled, voluntary resignation or
other termination of employment by the Grantee without Good Reason;

provided that, in each case, Grantee must provide at least 30 days’ prior
written notice of termination for Good Reason within 30 days after the event
that Grantee claims constitutes Good Reason, and the Company shall have the
opportunity to cure such circumstances within 30 days of receipt of such
notice.  For the avoidance of doubt, Good Reason shall not exist hereunder
unless and until the 30 day cure period following receipt by the Company of
Grantee’s written notice expires and the Company shall not have cured such
circumstances, and in such case Grantee’s employment shall terminate for Good
Reason on the day following expiration of such 30 day notice period.

(v)        “Replacement Award” shall mean an award (1) of the same type (e.g.,
time-based restricted stock units) as the Replaced Award, (2) that has a value
at least equal to the value of the Replaced Award, (3) that relates to publicly
traded equity securities of the Company or its successor in the Change in
Control or another entity that is affiliated with the Company or its successor
following the Change in Control, (4) if the Grantee holding the Replaced Award
is subject to U.S. federal income tax under the Code, the tax consequences of
which to such Grantee under the Code are not less favorable to such Grantee than
the tax consequences of the Replaced





 

--------------------------------------------------------------------------------

 



 

Award, and (5) the other terms and conditions of which are not less favorable to
the Grantee holding the Replaced Award than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control). A Replacement Award may be granted only to the
extent it does not result in the Replaced Award or Replacement Award failing to
comply with or be exempt from Section 409A of the Code.  Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the two preceding
sentences are satisfied.  The determination of whether the conditions of this
Section 5(c)(v) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.

6.         Forfeiture of Awards.  Except to the extent the RSUs covered by this
Agreement have become nonforfeitable pursuant to Sections 4 or 5 hereof, the
RSUs covered by this Agreement shall be forfeited automatically and without
further notice, and shall no longer be considered covered by this Agreement, on
the date that the Grantee ceases to be an employee of the Company or any
Subsidiary.

7.         Form and Time of Payment of RSUs.  Payment in respect of the RSUs,
after and to the extent they have become nonforfeitable, shall be made in the
form of shares of Common Stock.  Payment shall be made within ten days following
the date that the RSUs become nonforfeitable pursuant to Section 4 or 5
hereof.  Elections by the Grantee to defer receipt of the shares of Common Stock
when the RSUs become nonforfeitable beyond the date of payment provided herein
may be permitted in the discretion of the Committee pursuant to procedures
established by the Committee in compliance with the requirements of Section 409A
of the Code.

8.         Dividend Equivalents; Other Rights.

(a)        The Grantee shall have no rights of ownership in the shares of Common
Stock underlying the RSUs and no right to vote the shares of Common Stock
underlying the RSUs until the date on which the shares of Common Stock
underlying the RSUs are issued or transferred to the Grantee pursuant to
Section 7 hereof.

(b)        From and after the Date of Grant and until the earlier of (i) the
time when the RSUs become nonforfeitable and are paid in accordance with
Section 7 hereof or (ii) the time when the Grantee’s right to receive shares of
Common Stock in payment of the RSUs is forfeited in accordance with Section 6
hereof, on the date that the Company pays a cash dividend (if any) to holders of
shares of Common Stock generally, the Grantee shall be paid cash per RSU equal
to the amount of such dividend.

(c)        The obligations of the Company under this Agreement will be merely
that of an unfunded and unsecured promise of the Company to deliver shares of
Common Stock in the future, and the rights of the Grantee will be no greater
than that of an unsecured general creditor. No assets of the Company will be
held or set aside as security for the obligations of the Company under this
Agreement.

(d)        If the Grantee ceases to be an employee of the Company or any
Subsidiary before the time when the RSUs become nonforfeitable, the Company
shall have the right to be repaid by Grantee the amount of any dividend
equivalents previously paid to Grantee under Section 8(b) of this Agreement with
respect to any RSUs that remain forfeitable as of the date Grantee ceases
employment.



 

--------------------------------------------------------------------------------

 



 

9.         No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right to be employed or remain employed by the
Company or any Subsidiary, nor limit or affect in any manner the right of the
Company or any Subsidiary to terminate the employment or adjust the compensation
of the Grantee.

10.       Adjustments.  The number of shares of Common Stock issuable for each
RSU and the other terms and conditions of the grant evidenced by this Agreement
are subject to adjustment as provided in Section 11 of the Plan.

11.       Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes or other amounts in connection
with the delivery to the Grantee of shares of Common Stock or any other payment
to the Grantee or any other payment or vesting event under this Agreement, it
shall be a condition to the obligation of the Company to make any such delivery
or payment that the Grantee make payment of the balance of such taxes or other
amounts required to be withheld.  The withholding requirement will be satisfied
by retention by the Company of a portion of the shares of Common Stock or cash
to be delivered to the Grantee or, subject to approval by the Committee and upon
Grantee’s election, by delivering to the Company other shares of Common Stock
held by the Grantee.  Any shares so retained shall be credited against such
withholding requirement at the Market Value per Share on the date of such
delivery.  In no event will the Market Value per Share to be withheld and/or
delivered pursuant to this Section 11 to satisfy applicable withholding taxes
exceed the minimum amount of taxes required to be withheld, unless (a) an
additional amount can be withheld and not result in adverse accounting
consequences and (b) it is permitted by the Committee for a Grantee who is an
“executive officer” under Item 401(b) of Regulation S-K under the Exchange Act.

12.       Compliance With Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided,
 however, notwithstanding any other provision of the Plan and this Agreement,
the Company shall not be obligated to issue any of the shares of Common Stock
pursuant to this Agreement if the issuance thereof would result in violation of
any such law.

13.       Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or any Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or any Subsidiary.

14.       Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided,  however, that (a) no amendment shall adversely affect the
rights of the Grantee under this Agreement without the Grantee’s written
consent, and (b) the Grantee’s consent shall not be required to an amendment
that is deemed necessary by the Company to ensure compliance with Section 409A
of the Code or Section 10D of the Exchange Act and any applicable rules or
regulations promulgated by the Securities Exchange Commission or any national
securities exchange or national securities association on which the Common Stock
may be traded, including as a result of the implementation





 

--------------------------------------------------------------------------------

 



 

of any recoupment policy the Company adopts to comply with the requirements set
forth in Section 10D of the Exchange Act.

15.       Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

16.       Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  The Committee
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with this Agreement.

17.       Successors and Assigns.  Without limiting Section 3 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

18.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

19.       Notices.  All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

If to the Company, at:

777 Main Street, Suite 2900

 

Fort Worth, TX  76102

 

Attention:  General Counsel

 

 

If to Grantee, at:

Grantee’s last known address reflected on the

Payroll records of the Company

 

 

The Company may change the above designated address by notice to the
Grantee.  The Grantee will maintain a current address with the payroll records
of the Company.

20.       Electronic Delivery.  The Company may, in its sole discretion, deliver
any documents related to the RSUs and the Grantee’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Grantee’s consent to participate in the Plan by electronic
means.  The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.





 

--------------------------------------------------------------------------------

 



 

21.       No Right to Future Awards.  The grant of the RSUs under this Agreement
to the Grantee is a voluntary, discretionary award being made on a one-time
basis and it does not constitute a commitment to make any future awards.

22.       Other Agreements.  In connection with the delivery to the Grantee of
shares of Common Stock or any other payment to the Grantee or any other payment
or vesting event under this Agreement, it shall be a condition to the obligation
of the Company to make any such delivery or payment that the Grantee execute a
(a) non-competition agreement in substantially the form required by the Company
for other Grantees receiving delivery or payment under the Plan and (b) lock-up
agreement restricting sales and other transactions with respect to shares of
Common Stock received under this Agreement for a period of one year after the
Vesting Date.

23.       Compliance With Section 409A of the Code.  To the extent applicable,
it is intended that any amounts payable under this Agreement and the Plan, and
the Company’s and the Grantee’s exercise of authority or discretion hereunder,
be exempt from or comply with the provisions of Section 409A of the Code so as
to not subject the Grantee to the payment of the additional tax, interest and
any tax penalty which may be imposed under Section 409A of the Code.  In
furtherance of this intent, to the extent that any provision hereof would result
in the Grantee being subject to payment of the additional tax, interest and tax
penalty under Section 409A of the Code, the parties agree to amend this
Agreement in order to bring this Agreement into compliance with Section 409A of
the Code; and thereafter interpret its provisions in a manner that complies with
Section 409A of the Code.  Each payment under this Agreement shall be considered
a separate payment and not one of a series of payments for purposes of Section
409A of the Code.  Notwithstanding the foregoing, no particular tax result for
the Grantee with respect to any income recognized by the Grantee in connection
with this Agreement is guaranteed, and the Grantee shall be responsible for any
taxes, penalties and interest imposed on the Grantee under or as a result of
Section 409A of the Code in connection with this Agreement.

24.       Interpretation.  Any reference in this Agreement to Section 409A of
the Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to Section 409A of the Code by the U.S.
Department of the Treasury or the Internal Revenue Service.  Except as expressly
provided in this Agreement, capitalized terms used herein will have the meaning
ascribed to such terms in the Plan.

25.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

[SIGNATURES ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has executed this
Agreement, as of the Date of Grant first written above.

 

 

 

 

 

FTS INTERNATIONAL, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GRANTEE’S SIGNATURE

 

 

Print Name:

 

 





 

--------------------------------------------------------------------------------

 



 

FORM OF CONFIDENTIALITY, NON-COMPETE, AND NON-SOLICITATION AGREEMENT

 

This Confidentiality, Non-Compete, and Non-Solicitation Agreement (the
“Agreement”) is made and entered into effective as of [•] (the “Effective
Date”), by and between [•]  (hereinafter referred to as “Employee”) and FTS
International, Inc. (together with its subsidiaries, “FTSI”), jointly referred
to as the “Parties.”  In consideration of Employee receiving [•] Restricted
Stock Units in FTSI, Employee’s continued employment on an at-will basis or by
FTSI, FTSI’s promise to disclose certain confidential information to Employee,
the mutual promises contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.   Confidentiality.  Employee agrees that, unless otherwise required by law,
Employee will not disclose to any other person directly or indirectly any
Confidential Information (defined in Paragraph 1.a) which has or shall come into
Employee’s possession, and Employee will not use the same for Employee’s own
private benefit, or directly or indirectly for the benefit of others.

 

a.    For purposes of this Agreement, “Confidential Information” means all
confidential or proprietary information concerning the business and affairs of
FTSI, including without limitation, all trade secrets, knowhow and other
information generally retained on a confidential basis by FTSI concerning its
services, products, methods, know-how, techniques, cost and pricing information
(including bid prices), pressure pumping and wireline equipment and
specifications, formulae, inventions and discoveries, business plans, service
plans and the identities of and the nature of FTSI’s dealings with its
employees, vendors and customers, whether or not such information shall, in
whole or in part, be subject to or capable of being protected by patent,
copyright or trademark laws.

 

b.    If Employee is legally compelled (by deposition, interrogatory, request
for documents, subpoena or similar process) to disclose any Confidential
Information, Employee shall provide FTSI with prompt prior written notice of
such legal requirement so that FTSI may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Paragraph. In
any event, Employee may furnish only that portion of the Confidential
Information that legal counsel advises Employee is required to furnish, and
Employee shall exercise Employee’s best efforts to obtain an order or assurance
that any disclosed Confidential Information will be accorded confidential
treatment.

 

c.    Nothing in this Agreement is intended to prohibit Employee from reporting
possible violations of federal, state, or local law or regulation to any
federal, state, or local agency or entity charged with the enforcement of any
laws, or making other disclosures that are protected under the whistleblower
provisions of any law or regulation.

 

2.   Non-Compete and Non-Solicitation of Employees and Customers.

 

a.    Acknowledgments.  Employee acknowledges that: (i) FTSI is engaged in the
business of pressure pumping and wireline and perforating services (the
“Business”); (ii) after the Effective Date of this Agreement, Employee will
acquire and maintain Confidential Information relating to the Business; (iii)
FTSI has devoted significant resources, including, but not limited to, financial
investments, training, Confidential Information and other good and valuable
resources to developing its Business and related goodwill, its brands, and its
relationships with its employees, customers and vendors; (iv) FTSI’s goodwill is
a legitimate business interest, and Employee agrees to assist in maintaining and
further developing such goodwill in the course of Employee’s employment; and (v)
because Employee will have access to and receive Confidential Information and
will establish, maintain and increase FTSI’s goodwill with its employees,
customers and others, and because the services





 

--------------------------------------------------------------------------------

 



 

provided by Employee for FTSI are a significant factor in the creation of
valuable, special and unique assets which are expected to provide FTSI with a
competitive advantage, FTSI would suffer irreparable harm if Employee used or
disclosed Confidential Information other than in the performance of his duties
to FTSI or otherwise competed unfairly with FTSI (as described more fully
below).

 

b.    Agreement Not to Compete.  Employee covenants and agrees that during
Employee’s employment and for a period of twelve (12) months following
Employee’s termination of employment, unless such termination is at the
insistence of FTSI and without Cause, Employee (whether as an employee, officer,
director, partner, proprietor, investor, associate, consultant, advisor or
otherwise) will not, either directly or indirectly, for Employee or any third
party, engage or invest in any business or activity which is directly or
indirectly in competition with the Business (provided that Employee shall not be
restricted hereby from owning or acquiring 5% or less of the outstanding voting
securities of a publicly traded company).  The geographic scope of the
restriction contained in this Section 2.b. is limited to the states in which
Employee provided services on behalf of FTSI (or in which Employee supervised,
directly, indirectly, in whole or in part, any servicing activities) at any time
during the two (2) years preceding Employee’s termination of employment with
FTSI.  “Cause” shall mean the Employee’s (i) failure or refusal to perform the
material duties and responsibilities of the Employee’s job as required by FTSI,
(ii) knowing violation of any fiduciary duty owed to FTSI, (iii) commission of
an act of fraud, misappropriation, embezzlement or any other act involving moral
turpitude or constituting a felony or misdemeanor, (iv) dishonesty, (v) theft,
(vi) material violation of FTSI’s rules or policies, or (vii) other conduct
which has or could have a serious or detrimental impact on FTSI and its
employees, or is otherwise grossly unacceptable to FTSI.  Employee shall have 30
days after receipt of notice to cure any material violation of FTSI’s rules or
policies, provided that, if such violation is not capable of being cured within
30 days after receipt of such notice, Employee shall not be entitled to such
cure period.

 

c.    Agreement not to Solicit Employees.  Employee covenants and agrees that
during Employee’s employment and for a period of twelve (12) months following
Employee’s termination of employment with FTSI for any reason, Employee will
not, either directly or indirectly, participate in, or assist any third party
in, recruiting or hiring away any employees or independent contractors of FTSI,
or encourage or induce any employees, agents or independent contractors of FTSI
to terminate their relationship with FTSI, without the prior written consent of
FTSI’s Vice President of Human Resources. The geographic scope of the
restriction contained in this Section 2.c. is limited to the states in which
Employee provided services on behalf of FTSI (or in which Employee supervised,
directly, indirectly, in whole or in part, any servicing activities) at any time
during the two (2) years preceding Employee’s termination of employment with
FTSI.

 

d.    Agreement not to Solicit Customers.    Employee covenants and agrees that
during Employee’s employment and for a period of twelve (12) months following
Employee’s termination of employment with FTSI for any reason, Employee shall
not (a) for the purpose of providing services similar to those Employee provided
while employed by FTSI,  individually, or by assisting any other person to do
so, directly or indirectly, solicit any customer of FTSI; or (b) directly or
indirectly encourage, induce, or attempt to influence any customer to cancel,
limit, reduce or postpone the customer’s business with FTSI.  These restrictions
(a) apply regardless of geographic location, FTSI and Employee acknowledging
that the customers for whom Employee will provide services are not confined to a
particular geographic area and (b) are limited to those customers of FTSI to
whom Employee individually, or by assisting any person, directly or indirectly,
provided services or about whom Employee received Confidential Information at
any time during the two (2) years immediately preceding Employee’s termination
of employment with FTSI.

 

e.    Reasonable Scope of Restrictive Covenants.  Employee and FTSI agree that
the covenants contained in this Section 2 are reasonably necessary for the
protection of FTSI and reasonably limit the





 

--------------------------------------------------------------------------------

 



 

prohibited activities, their duration, their geographical scope1 and their
effect on Employee and the public.

 

3.    At‑Will Employment.  Employee understands and acknowledges that Employee’s
employment with FTSI is for an unspecified duration and constitutes “at‑will”
employment.  Employee acknowledges that this employment relationship may be
terminated at any time, with or without good cause or for any or no cause, at
the option of either FTSI or Employee, with or without notice.

 

4.    Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the Parties and supersedes all previous or contemporaneous
agreements and understandings, whether oral or written, express or implied, with
respect to the matters stated herein.  To the extent of any conflict between
this Agreement and any other agreement to protect Confidential Information, the
terms of this Agreement shall control.  This Agreement may be amended only by an
agreement in writing signed by Employee and an officer of FTSI.

 

5.    Reformation and Severability.  If any provision contained in this
Agreement is held to be unreasonable, invalid, unenforceable or excessively
broad as to time, geographical area, scope of activity or subject, any court or
authority so finding shall have the authority to reform, redraft, blue pencil or
otherwise modify any and all portions ruled to be unreasonable, invalid,
unenforceable or excessively broad, whether as to time, geography, scope or
otherwise, and the reformed provision, including but not limited to the covenant
not to compete, shall be amended and reformed to the extent necessary for such
provision to be held reasonable, and valid and enforceable to the fullest extent
allowed by law.  If any provision in this Agreement is held to be invalid,
illegal, or unenforceable in any respect and such provision cannot be reformed
under this Paragraph, such provision shall be deemed severable from the
Agreement, and the remaining provisions will remain unaffected and in full force
and effect.

 

6.    Injunctive Relief.  Employee agrees that any breach of this Agreement
would cause FTSI to suffer irreparable harm, would be without right or
entitlement, would damage FTSI, would leave FTSI without any adequate remedy at
law, and that in addition to any other remedies FTSI may have, FTSI is entitled
to obtain injunctive relief against Employee, including a temporary restraining
order.  Nothing herein shall be construed as limiting FTSI’s right to pursue any
other available remedy at law or in equity, including recovery of damages.

 

7.    No Waiver.  Any failure or delay on the part of FTSI to exercise any
remedy or right under this Agreement or any agreement with any other employee
shall not operate as a waiver.  No covenant or condition of this Agreement may
be waived except by the written consent of the waiving party.  Any such waiver
of any term of this Agreement shall be effective only in the specific instance
and for the specific purpose given.

 

8.    Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of FTSI and any other person, association, or entity that may
acquire or succeed to all or substantially all of the business or assets of
FTSI.  FTSI may assign this Agreement to any affiliate or other
entity.  Employee’s rights and obligations under the Agreement are personal, and
they shall not be assigned or transferred without FTSI’s prior written consent.

 

 

 

--------------------------------------------------------------------------------

1         The restrictive covenants in Section 2 of this Agreement shall be
enforceable in the following Louisiana parishes: Bossier, Caddo, Claiborne,
Desoto, East Feliciana, Evangeline, Lincoln, Natchitoches, Rapides, Red River,
Sabine, St. Helena, St. Tammany, Tangipahoa, Vernon, Washington, Webster, and
West Feliciana.





 

--------------------------------------------------------------------------------

 



 

9.    Understand Agreement.  Employee represents and warrants that he has read
and understood each and every provision of this Agreement, that Employee
understands that he is free to obtain advice from legal counsel of Employee’s
choice, if necessary and desired, in order to interpret any and all provisions
of this Agreement, and that Employee has freely and voluntarily entered into
this Agreement.

 

10.  Applicable Law & Venue.  This Agreement shall be construed and enforced in
accordance with, and governed for all purposes by, the substantive laws of the
State of Texas, regardless of any choice-of-law or conflicts-of-law principles
that might cause another jurisdiction’s law to apply.

 

 

FTS INTERNATIONAL, INC.

 

EMPLOYEE

 

 

 

 

 

[•]

Signature

 

 

 

 

 

_______

 

 

Title

 

Signature

 

 

 

Date:

 

 

_______

 

 

 

 

 

 

 

Date

 





 

--------------------------------------------------------------------------------

 



FTS INTERNATIONAL, INC.

2018 EQUITY AND INCENTIVE COMPENSATION PLAN

FORM OF LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Lock-Up Agreement”) is made as of [•], by and
between FTS International, Inc., a Delaware corporation (the “Company”), and [•]
(the “Grantee”).

The Grantee and the Company are entering into a Restricted Stock Unit Agreement,
dated as of the date of this Lock-Up Agreement (the “RSU Agreement”), under the
Company’s 2018 Equity and Incentive Compensation Plan (the “Plan”).  Capitalized
terms used, but not otherwise defined, in this Lock-Up Agreement will have the
meanings given to such terms in the Plan.

As an inducement to the Company to enter into the RSU Agreement, Grantee hereby
agrees that during the 12-month period after each Vesting Date under Section 4
of the RSU Agreement (the “Lock-Up Period”), the Grantee will not offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, any
shares of Common Stock payable to or received by Grantee pursuant to Section 7
of the RSU Agreement with respect to such Vesting Date.  The previous sentence
also prohibits Grantee from entering into a transaction which would have the
same effect, or entering into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
the shares of Common Stock, whether any such aforementioned transaction is to be
settled by delivery of shares of Common Stock, in cash or otherwise, without, in
each case, the prior written consent of the Company.

This Lock-Up Agreement applies only to shares of Common Stock payable or
received under the RSU Agreement, and not to any other shares of Common Stock
owned by Grantee on the date hereof, or acquired in the open market or otherwise
following the date of this Lock-Up Agreement.  Additionally, the restrictions in
this Lock-Up Agreement shall not apply to (a) entering into a written trading
plan designed to comply with Rule 10b5-1 of the Exchange Act, provided that no
sales are made pursuant to such trading plan during the Lock-Up Period, (b)
transfers as a bona fide gift or gifts, (c) transfers to a family member, trust,
family limited partnership or family limited liability company for the direct or
indirect benefit of the Grantee or his or her “immediate family” members as
defined in Rule 16a-1 under the Exchange Act, (d) transfers by testate or
intestate succession, (e) transfers to the Company, (f) transfers for bona fide
tax planning purposes, provided that in each transfer pursuant to clauses
(b)-(f) the transferee (other than the Company) agrees to be bound in writing by
the terms of this Lock-Up Agreement prior to such transfer.

The restrictions contained herein shall not apply to any transfers, sales,
tenders or other dispositions of the Grantee’s shares of Common Stock pursuant
to a bona fide third party tender offer, merger, amalgamation, consolidation or
other similar transaction made to or involving all holders of shares of Common
Stock pursuant to which ownership of all or substantially all of the Company is
transferred to such third party (including, without limitation, the entering
into any lock-up, voting or similar agreement pursuant to which the Grantee may
agree to transfer, sell, tender or otherwise dispose of the Grantee’s shares of
Common Stock in connection with such transaction, or vote any of the Grantee’s
shares of Common Stock in favor of any such transaction); provided, that if such
tender offer, merger, amalgamation, consolidation or other similar transaction
is not completed, any of the Grantee’s shares of Common Stock subject to this
Lock-Up Agreement shall remain subject to the restrictions contained in this
Lock-Up Agreement.

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Lock-Up Agreement.

This Lock-Up Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

This Lock-Up Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same agreement.



 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has caused this Lock-Up Agreement to be executed
on its behalf by its duly authorized officer and the Grantee has executed this
Lock-Up Agreement, as of the date first written above.

 

 

 

 

FTS INTERNATIONAL, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE’S SIGNATURE

 

Print Name: [•]

 

 

--------------------------------------------------------------------------------